EXHIBIT 10.39

 

MASTER SECURITY AGREEMENT

dated as of November 12, 2003 (“Agreement”)

 

THIS AGREEMENT is between General Electric Capital Corporation (together with
its successors and assigns, if any, “Secured Party”) and Inspire
Pharmaceuticals, Inc. (“Debtor”). Secured Party has an office at 401 Merritt 7,
Suite 23, Norwalk, CT 06851-1177. Debtor is a corporation organized and existing
under the laws of the state of Delaware (“the State”). Debtor’s mailing address
and chief place of business is 4222 Emperor Boulevard, Suite 470, Durham, NC
27703.

 

1. CREATION OF SECURITY INTEREST.

 

Debtor grants to Secured Party, its successors and assigns, a security interest
in and against all property listed on any collateral schedule now or in the
future annexed to or made a part of this Agreement (“Collateral Schedule”), and
in and against all additions, attachments, accessories and accessions to such
property, all substitutions, replacements or exchanges therefor, and all
insurance and/or other proceeds thereof (all such property is individually and
collectively called the “Collateral”). This security interest is given to secure
the payment and performance of all debts, obligations and liabilities of any
kind whatsoever of Debtor to Secured Party, now existing or arising in the
future, including but not limited to the payment and performance of certain
Promissory Notes from time to time identified on any Collateral Schedule
(collectively “Notes” and each a “Note”), and any renewals, extensions and
modifications of such debts, obligations and liabilities (such Notes, debts,
obligations and liabilities are called the “Indebtedness”).

 

2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEBTOR.

 

Debtor represents, warrants and covenants as of the date of this Agreement and
as of the date of each Collateral Schedule that:

 

(a) Debtor’s exact legal name is as set forth in the preamble of this Agreement
and Debtor is, and will remain, duly organized, existing and in good standing
under the laws of the State set forth in the preamble of this Agreement, has its
chief executive offices at the location specified in the preamble, and is, and
will remain, duly qualified and licensed in every jurisdiction wherever
necessary to carry on its business and operations;

 

(b) Debtor has adequate power and capacity to enter into, and to perform its
obligations under this Agreement, each Note and any other documents evidencing,
or given in connection with, any of the Indebtedness (all of the foregoing are
called the “Debt Documents”);

 

(c) This Agreement and the other Debt Documents have been duly authorized,
executed and delivered by Debtor and constitute legal, valid and binding
agreements enforceable in accordance with their terms, except to the extent that
the enforcement of remedies may be limited under applicable bankruptcy and
insolvency laws;

 

(d) No approval, consent or withholding of objections is required from any
governmental authority or instrumentality with respect to the entry into, or
performance by Debtor of any of the Debt Documents, except any already obtained;

 

(e) The entry into, and performance by, Debtor of the Debt Documents will not
(i) violate any of the organizational documents of Debtor or any judgment,
order, law or regulation applicable to Debtor, or (ii) result in any breach of
or constitute a default under any contract to which Debtor is a party, or result
in the creation of any lien, claim or encumbrance on any of Debtor’s property
(except for liens in favor of Secured Party) pursuant to any indenture,
mortgage, deed of trust, bank loan, credit agreement, or other agreement or
instrument to which Debtor is a party;

 



--------------------------------------------------------------------------------

(f) There are no suits or proceedings pending in court or before any commission,
board or other administrative agency against or affecting Debtor which could, in
the aggregate, have a material adverse effect on Debtor, its business or
operations, or its ability to perform its obligations under the Debt Documents,
nor does Debtor have reason to believe that any such suits or proceedings are
threatened;

 

(g) All financial statements delivered to Secured Party in connection with the
Indebtedness have been prepared in accordance with generally accepted accounting
principles, and since the date of the most recent financial statement, there has
been no material adverse change in Debtors financial condition;

 

(h) The Collateral is not, and will not be, used by Debtor for personal, family
or household purposes;

 

(i) The Collateral is, and will remain, in good condition and repair and Debtor
will not be negligent in its care and use;

 

(j) Debtor is, and will remain, the sole and lawful owner, and in possession of,
the Collateral, and has sole right and lawful authority to grant the security
interest described in this Agreement;

 

(k) The Collateral is, and will remain, free and clear of all liens, claims and
encumbrances of any kind whatsoever, except for (i) liens in favor of Secured
Party, (ii) liens for taxes not yet due or for taxes being contested in good
faith and which do not involve, in the judgment of Secured Party, any risk of
the sale, forfeiture or loss of any of the Collateral, and (iii) inchoate
materialmen’s, mechanic’s, repairmen’s and similar liens arising by operation of
law in the normal course of business for amounts which are not delinquent (all
of such liens are called “Permitted Liens”); and

 

(l) Debtor is and will remain in full compliance with all laws and regulations
applicable to it including, without limitation, (i) ensuring that no person who
owns a controlling interest in or otherwise controls Debtor is or shall be (Y)
listed on the Specially Designated Nationals and Blocked Person List maintained
by the Office of Foreign Assets Control (“OFAC”), Department of the Treasury,
and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute, Executive Order or regulation or (Z) a person designated under Section
1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, and (ii) compliance
with all applicable Bank Secrecy Act (“BSA”) laws, regulations and government
guidance on BSA compliance and on the prevention and detection of money
laundering violations.

 

3. COLLATERAL.

 

(a) Until the declaration of any default, Debtor shall remain in possession of
the Collateral; except that Secured Party shall have the right to possess (i)
any chattel paper or instrument that constitutes a part of the Collateral, and
(ii) any other Collateral in which Secured Party’s security interest may be
perfected only by possession. Secured Party may inspect any of the Collateral
during normal business hours after giving Debtor reasonable prior notice. If
Secured Party asks, Debtor will promptly notify Secured Party in writing of the
location of any Collateral.

 

(b) Debtor shall (i) use the Collateral only in its trade or business, (ii)
maintain all of the Collateral in good operating order and repair, normal wear
and tear excepted, (iii) use and maintain the Collateral only in compliance with
manufacturers recommendations and all applicable laws, and (iv) keep all of the
Collateral free and clear of all liens, claims and encumbrances (except for
Permitted Liens).

 

(c) Secured Party does not authorize and Debtor agrees it shall not (i) part
with possession of any Collateral (except to Secured Party or for maintenance
and repair), (ii) remove any of the Collateral from the continental United
States, or (iii) sell, rent, lease, mortgage, license, grant a security interest
in or otherwise transfer or encumber (except for Permitted Liens) any of the
Collateral.

 

(d) Debtor shall pay promptly when due all taxes, license fees, assessments and
public and private charges levied or assessed on any of the Collateral, on its
use, or on this Agreement of any of the other Debt

 

-2-



--------------------------------------------------------------------------------

Documents. At its option, Secured Party may discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on the Collateral
and may pay for the maintenance, insurance and preservation of the Collateral
and effect compliance with the terms of this Agreement or any of the other Debt
Documents. Debtor agrees to reimburse Secured Party, on demand, all costs and
expenses incurred by Secured Party in connection with such payment or
performance and agrees that such reimbursement obligation shall constitute
Indebtedness.

 

(e) Debtor shall, at all times, keep accurate and complete records of the
Collateral, and Secured Party shall have the right to inspect and make copies of
all of Debtor’s books and records relating to the Collateral during normal
business hours, after giving Debtor reasonable prior notice.

 

(f) Debtor agrees and acknowledges that any third person who may at any time
possess all or any portion of the Collateral shall be deemed to hold, and shall
hold, the Collateral as the agent of, and as pledge holder for, Secured Party.
Secured Party may at any time give notice to any third person described in the
preceding sentence that such third person is holding the Collateral as the agent
of, and as pledge holder for, the Secured Party.

 

4. INSURANCE.

 

(a) Debtor shall at all times bear the entire risk of any loss, theft, damage
to, or destruction of, any of the Collateral from any cause whatsoever.

 

(b) Debtor agrees to keep the Collateral insured against loss or damage by fire
and extended coverage perils, theft, burglary, and for any or all Collateral
which are vehicles, for risk of loss by collision, and if requested by Secured
Party, against such other risks as Secured Party may reasonably require. The
insurance coverage shall be in an amount no less than the full replacement value
of the Collateral, and deductible amounts, insurers and policies shall be
acceptable to Secured Party. Debtor shall deliver to Secured Party policies or
certificates of insurance evidencing such coverage. Each policy shall name
Secured Party as a loss payee, shall provide for coverage to Secured Party
regardless of the breach by Debtor of any warranty or representation made
therein, shall not be subject to co-insurance, and shall provide that coverage
may not be canceled or altered by the insurer except upon thirty (30) days prior
written notice to Secured Party. Debtor appoints Secured Party as its
attorney-in-fact to make proof of loss, claim for insurance and adjustments with
insurers, and to receive payment of and execute or endorse all documents, checks
or drafts in connection with insurance payments. Secured Party shall not act as
Debtor’s attorney-in-fact unless Debtor is in default. Proceeds of insurance
shall be applied, at the option of Secured Party, to repair or replace the
Collateral or to reduce any of the Indebtedness.

 

5. REPORTS.

 

(a) Debtor shall promptly notify Secured Party of (i) any change in the name of
Debtor, (ii) any change in the state of its incorporation or registration, (iii)
any relocation of its chief executive offices, (iv) any relocation of any of the
Collateral, (v) any of the Collateral being lost, stolen, missing, destroyed,
materially damaged or worn out, or (vi) any lien, claim or encumbrance other
than Permitted Liens attaching to or being made against any of the Collateral.

 

(b) Debtor will deliver to Secured Party Debtor’s complete financial statements,
certified by a recognized firm of certified public accountants, within ninety
(90) days of the close of each fiscal year of Debtor. If Secured Party requests,
Debtor will deliver to Secured Party copies of Debtor’s quarterly financial
reports certified by Debtor’s chief financial officer, within ninety (90) days
after the close of each of Debtor’s fiscal quarter. Debtor will deliver to
Secured Party copies of all Forms 10-K and 10-Q, if any, within 30 days after
the dates on which they are filed with the Securities and Exchange Commission.

 

-3-



--------------------------------------------------------------------------------

6. FURTHER ASSURANCES.

 

(a) Debtor shall, upon request of Secured Party, furnish to Secured Party such
further information, execute and deliver to Secured Party such documents and
instruments (including, without limitation, Uniform Commercial Code financing
statements) and shall do such other acts and things as Secured Party may at any
time reasonably request relating to the perfection or protection of the security
interest created by this Agreement or for the purpose of carrying out the intent
of this Agreement. Without limiting the foregoing, Debtor shall cooperate and do
all acts deemed necessary or advisable by Secured Party to continue in Secured
Party a perfected first security interest in the Collateral, and shall obtain
and furnish to Secured Party any subordination, releases, landlord waivers,
lessor waivers, mortgagee waivers, or control agreements, and similar documents
as may be from time to time requested by, and in form and substance satisfactory
to, Secured Party.

 

(b) Debtor authorizes Secured Party to file a financing statement and amendments
thereto describing the Collateral and containing any other information required
by the applicable Uniform Commercial Code. Debtor irrevocably grants to Secured
Party the power to sign Debtor’s name and generally to act on behalf of Debtor
to execute and file applications for title, transfers of title, financing
statements, notices of lien and other documents pertaining to any or all of the
Collateral; this power is coupled with Secured Party’s interest in the
Collateral. Debtor shall, if any certificate of title be required or permitted
by law for any of the Collateral, obtain and promptly deliver to Secured Party
such certificate showing the lien of this Agreement with respect to the
Collateral. Debtor ratifies its prior authorization for Secured Party to file
financing statements and amendments thereto describing the Collateral and
containing any other information required by the Uniform Commercial Code if
filed prior to the date hereof.

 

(c) Debtor shall indemnify and defend the Secured Party, its successors and
assigns, and their respective directors, officers and employees, from and
against all claims, actions and suits (including, without limitation, related
attorney’s fees) of any kind whatsoever arising, directly or indirectly, in
connection with any of the Collateral.

 

7. DEFAULT AND REMEDIES.

 

(a) Debtor shall be in default under this Agreement and each of the other Debt
Documents if:

 

(i) Debtor breaches its obligation to pay when due any installment or other
amount due or coming due under any of the Debt Documents;

 

(ii) Debtor, without the prior written consent of Secured Party, attempts to or
does sell, rent, lease, license, mortgage, grant a security interest in, or
otherwise transfer or encumber (except for Permitted Liens) any of the
Collateral;

 

(iii) Debtor breaches any of its insurance obligation under Section 4;

 

(iv) Debtor breaches any of its other obligations under any of the Debt
Documents and fails to cure that breach within thirty (30) days after written
notice from Secured Party;

 

(v) Any warranty, representation or statement made by Debtor in any of the Debt
Documents or otherwise in connection with any of the Indebtedness shall be false
or misleading in any material respect;

 

(vi) Any of the Collateral is subjected to attachment, execution, levy, seizure
or confiscation in any legal proceeding or otherwise, or if any legal or
administrative proceeding is commenced against Debtor or any of the Collateral,
which in the good faith judgment of Secured Party subjects any of the Collateral
to a material risk of attachment, execution, levy, seizure or confiscation and
no bond is posted or protective order obtained to negate such risk;

 

(vii) Debtor breeches or is in default under any other agreement between Debtor
and Secured Party;

 

-4-



--------------------------------------------------------------------------------

(viii) Debtor or any guarantor or other obligor for any of the Indebtedness
(collectively “Guarantor”) dissolves, terminates its existence, becomes
insolvent or ceases to do business as a going concern;

 

(ix) If Debtor or any Guarantor is a natural person, Debtor or any such
Guarantor dies or becomes incompetent;

 

(x) A receiver is appointed for all or of any part of the property of Debtor or
any Guarantor, or Debtor or any Guarantor makes any assignment for the benefit
of creditors;

 

(xi) Debtor or any Guarantor files a petition under any bankruptcy, insolvency
or similar law, or any such petition is filed against Debtor or any Guarantor
and is not dismissed within forty-five (45) days; or

 

(xii) Debtor’s improper filing of an amendment or termination statement relating
to a filed financing statement describing the Collateral.

 

(b) If Debtor is in default, the Secured Party, at its option, may declare any
or all of the Indebtedness to be immediately due and payable, without demand or
notice to Debtor or any Guarantor. The accelerated obligations and liabilities
shall bear interest (both before and after any judgment) until paid in full at
the lower of eighteen percent (18%) per annum or the maximum rate not prohibited
by applicable law.

 

(c) After default, Secured Party shall have all of the rights and remedies of a
Secured Party under the Uniform Commercial Code, and under any other applicable
law. Without limiting the foregoing, Secured Party shall have the right to (i)
notify any account debtor of Debtor or any obligor on any instrument which
constitutes part of the Collateral to make payment to the Secured Party, (ii)
with or without legal process, enter any premises where the Collateral may be
and take possession of and remove the Collateral from the premises or store it
on the premises, (iii) sell the Collateral at public or private sale, in whole
or in part, and have the right to bid and purchase at said sale, or (iv) lease
or otherwise dispose of all or part of the Collateral, applying proceeds from
such disposition to the obligations then in default. If requested by Secured
Party, Debtor shall promptly assemble the Collateral and make it available to
Secured Party at a place to be designated by Secured Party which is reasonably
convenient to both parties. Secured Party may also render any or all of the
Collateral unusable at the Debtor’s designated by Secured Party which is
reasonably convenient to both parties. Secured Party may also render any or all
of the Collateral unusable at the Debtor’s premises and may dispose of such
Collateral on such premises without liability for rent or costs. Any notice that
Secured Party is required to give to Debtor under the Uniform Commercial Code of
the time and place of any public sale or the time after which any private sale
or other intended disposition of the Collateral is to be made shall be deemed to
constitute reasonable notice if such notice is given to the last known address
of Debtor at least five (5) days prior to such action.

 

(d) Proceeds from any sale or lease or other disposition shall be applied;
first, to all costs of repossession, storage, and disposition including without
limitation attorneys’, appraisers’, and auctioneers’ fees; second, to discharge
the obligations then in default; third, to discharge any other Indebtedness of
Debtor to Secured Party, whether as obligor, endorser, guarantor, surety or
indemnitor; fourth, to expenses incurred in paying or settling liens and claims
against the Collateral; and lastly, to Debtor, if there exists any surplus.
Debtor shall remain fully liable for any deficiency.

 

(e) Debtor agrees to pay all reasonable attorneys’ fees and other costs incurred
by Secured Party in connection with the enforcement, assertion, defense or
preservation of Secured Party’s rights and remedies under this Agreement, or if
prohibited by law, such lesser sum as may be permitted. Debtor further agrees
that such fees and costs shall constitute Indebtedness.

 

(f) Secured Party’s rights and remedies under this Agreement or otherwise
arising are cumulative and may be exercised singularly or concurrently. Neither
the failure nor any delay on the part of the Secured Party to exercise any
right, power or privilege under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right, power or privilege preclude
any other or further exercise of that or any other right, power or privilege.
SECURED PARTY SHALL NOT BE DEEMED TO HAVE WAIVED ANY OF ITS RIGHTS UNDER

 

-5-



--------------------------------------------------------------------------------

THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY
DEBTOR UNLESS SUCH WAIVER IS EXPRESSED IN WRITING AND SIGNED BY SECURED PARTY. A
waiver on any one occasion shall not be construed as a bar to or waiver of any
right or remedy on any future occasion.

 

(g) DEBTOR AND SECURED PARTY UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY
OF THE OTHER DEBT DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY
DEALINGS BETWEEN DEBTOR AND SECURED PARTY RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN DEBTOR AND SECURED PARTY. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY
OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION
OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

 

8. MISCELLANEOUS.

 

(a) This Agreement, any Note and/or any of the other Debt Documents may be
assigned, in whole or in part, by Secured Party without notice to Debtor, and
Debtor agrees not to assert against any such assignee, or assignee’s assigns,
any defense, set-off, recoupment claim or counterclaim which Debtor has or may
at any time have against Secured Party for any reason whatsoever. Debtor agrees
that if Debtor receives written notice of an assignment from Secured Party,
Debtor will pay all amounts payable under any assigned Debt Documents to such
assignee or as instructed by Secured Party. Debtor also agrees to confirm in
writing receipt of the notice of assignment as may be reasonably requested by
Secured Party or assignee.

 

(b) All notices to be given in connection with this Agreement shall be in
writing, shall be addressed to the parties at their respective addresses set
forth in this Agreement (unless and until a different address may be specified
in a written notice to the other party), and shall be deemed given (i) on the
date of receipt if delivered in hand or by facsimile transmission, (ii) on the
next business day after being sent by express mail, and (iii) on the fourth
business day after being sent by regular, registered or certified mail. As used
herein, the term “business day” shall mean and include any day other than
Saturdays, Sundays, or other days on which commercial banks in New York, New
York are required or authorized to be closed.

 

(c) Secured Party may correct patent errors and fill in all blanks in this
Agreement or in any Collateral Schedule consistent with the agreement of the
parties.

 

(d) Time is of the essence of this Agreement. This Agreement shall be binding,
jointly and severally, upon all parties described as the “Debtor” and their
respective heirs, executors, representatives, successors and assigns, and shall
inure to the benefit of Secured Party, its successors and assigns.

 

(e) This Agreement and its Collateral Schedules constitute the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersede all prior understandings (whether written, verbal or implied) with
respect to such subject matter. THIS AGREEMENT AND ITS COLLATERAL SCHEDULES
SHALL NOT BE CHANGED OR TERMINATED ORALLY OR BY COURSE OF CONDUCT, BUT ONLY BY A
WRITING SIGNED BY BOTH PARTIES. Section headings contained in this Agreement
have been included for convenience only, and shall not affect the construction
or interpretation of this Agreement.

 

-6-



--------------------------------------------------------------------------------

(f) This Agreement shall continue in full force and effect until all of the
Indebtedness has been indefeasibly paid in full to Secured Party or its
assignee. The surrender, upon payment or otherwise, of any Note or any of the
other documents evidencing any of the Indebtedness shall not affect the right of
Secured Party to retain the Collateral for such other Indebtedness as may then
exist or as it may be reasonably contemplated will exist in the future. This
Agreement shall automatically be reinstated if Secured Party is ever required to
return or restore the payment of all or any portion of the Indebtedness (all as
though such payment had never been made).

 

(g) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF CONNECTICUT (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.

 

IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound
hereby, have duly executed this Agreement in one or more counterparts, each of
which shall be deemed to be an original, as of the day and year first aforesaid.

 

SECURED PARTY:

     

DEBTOR:

General Electric Capital Corporation

     

Inspire Pharmaceuticals, Inc.

By:  

/s/ John Edel

      By:  

/s/ Thomas R. Staab, II

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

 

John Edel

     

Name:

 

Thomas R. Staab, II

Title:

 

SVP

     

Title:

 

CFO

 

-7-



--------------------------------------------------------------------------------

Equipment Concentration Rider

 

Inspire Pharmaceuticals, Inc. (“Customer”), on or before June 30, 2004, shall
cause the composition and mix of Equipment financed after November 25, 2003
under the Master Security Agreement dated as of November 12, 2003 between
Customer and General Electric Capital Corporation to confirm to and meet the
following concentration requirements (hereinafter “Concentration Requirements”)
for each class of Equipment (hereinafter “Equipment Class”) as identified and
set forth below. Customer herein represents and warrants that it shall maintain
each such Equipment Class and its respective Concentration Requirement from and
after such above referenced date and continuing thereafter to the end of the
term:

 

Equipment Class

--------------------------------------------------------------------------------

  

Concentration Requirement

--------------------------------------------------------------------------------

Laboratory, Computer, Software

and related equipment:

   Minimum of 64%

Furniture

   Maximum of 6%

Soft costs (leaseholds & similar):

   Maximum of 30%

 

Accepted and Agreed:

 

Inspire Pharmaceuticals, Inc. By:  

/s/ Thomas R. Staab, II

   

--------------------------------------------------------------------------------

Title:

 

CFO

Date:

 

12/10/03

 



--------------------------------------------------------------------------------

AMENDMENT

 

THIS AMENDMENT is made as of the 10th day of December, 2003, between General
Electric Capital Corporation (“Secured Party”) and Inspire Pharmaceuticals, Inc.
(“Debtor”) in connection with that certain Master Security Agreement, dated as
of November 12, 2003 (“Agreement”). The terms of this Amendment are hereby
incorporated into the Agreement as though fully set forth therein. Section
references below refer to the section numbers of the Agreement. The Agreement is
hereby amended as follows:

 

5. REPORTS

 

Subsection (b) is hereby amended with the following:

 

“(b) Debtor is a public company, and unless in default, Secured Party, shall be
responsible for obtaining Debtor’s financial statements through public sources.
If in default, Debtor, as Secured Party reasonably requests, will provide to
Secured Party financial information that is otherwise delayed in its delivery to
the Securities and Exchange Commission.”

 

7. DEFAULT AND REMEDIES

 

Subsection (a) is hereby amended with the following:

 

“(a) Debtor shall be in default under this Agreement and each of the other Debt
Documents if:

 

(i) Debtor breaches its obligation to pay when due any installment or other
amount due or coming due under any of the Debt Documents and fails to cure the
breach within ten business (10) days;

 

(ii) Debtor, without the prior written consent of Secured Party, attempts to or
does sell, rent, lease, license, mortgage, grant a security interest in, or
otherwise transfer or encumber (except for Permitted Liens) any of the
Collateral;

 

(iii) Debtor breaches any of its insurance obligations under Section 4;

 

(iv) Debtor breaches any of its other obligations under any of the Debt
Documents and fails to cure that breach within thirty (30) days after written
notice from Secured Party;

 

(v) Any warranty, representation or statement made by Debtor in any of the Debt
Documents or otherwise in connection with any of the Indebtedness shall be false
or misleading in any material respect;

 

(vi) Any of the Collateral is subjected to attachment, execution, levy, seizure
or confiscation in any legal proceeding or otherwise, or if any legal or
administrative proceeding is commenced against Debtor or any of the Collateral,
which in the good faith judgment of Secured Party subjects any of the Collateral
to a material risk of attachment, execution, levy, seizure or confiscation and
no bond is posted or protective order obtained to negate such risk;

 

(vii) Debtor breaches or is in default under any other agreement between Debtor
and Secured Party;

 



--------------------------------------------------------------------------------

(viii) Debtor or any guarantor or other obligor for any of the Indebtedness
(collectively “Guarantor”) dissolves, terminates its existence, becomes
insolvent or ceases to do business as a going concern;

 

(ix) A receiver is appointed for all or any part of the property of Debtor or
any Guarantor, or Debtor or any Guarantor makes any assignment for the benefit
of creditors;

 

(x) Debtor or any Guarantor files a petition under any bankruptcy, insolvency or
similar law, or any such petition is filed against Debtor or any Guarantor and
is not dismissed within forty-five (45) days;

 

(xi) Debtor’s improper filing of an amendment or termination statement relating
to a filed financing statement describing the Collateral;

 

(xii) Debtor defaults under any other material obligation for (A) borrowed
money, (B) the deferred purchase price of property or (C) payments due under any
lease agreement;

 

(xiii) At any time during the term of this Agreement Debtor sells more than 50%
of its interest in the company to another corporation or business or all or
substantially all of its assets without Secured Party’s prior written consent;
or

 

(xiv) In the event there is a material adverse change in the Debtor’s financial
condition or operations as commercially reasonably determined by Secured Party,
the parties agree to negotiate in good faith revised terms of the loan. In any
event, if the parties fail to agree on revised terms within thirty (30) days
(the “Negotiation Period”), then the Indebtedness shall become due and payable
in full. Any failure to repay the Indebtedness in full at the end of the
Negotiation Period shall be deemed to be an event of default. The Negotiation
Period may be extended in writing upon mutual agreement of both parties.

 

Notwithstanding the above, Secured Party agrees that no material adverse change
shall be deemed to have occurred if Debtor’s Unrestricted Cash exceeds the
greater of $30,000,000 or 12 months cash burn.

 

Unrestricted Cash shall be defined as cash on hand, including investments in
marketable securities with maturities of less than twenty-four (24) months.

 

TERMS USED, BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN TO
THEM IN THE AGREEMENT. EXCEPT AS EXPRESSLY AMENDED HEREBY, THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT. IF THERE IS ANY CONFLICT BETWEEN THE PROVISIONS
OF THE AGREEMENT AND THIS AMENDMENT, THEN THIS AMENDMENT SHALL CONTROL.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment
simultaneously with the Agreement by signature of their respective authorized
representative set forth below.

 

General Electric Capital Corporation

     

Inspire Pharmaceuticals, Inc.

By:  

/s/ John Edel

      By:  

/s/ Thomas R. Staab, II

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

 

John Edel

     

Name:

 

Thomas R. Staab, II

Title:

 

SVP

     

Title:

 

CFO

 

-3-



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

December 23, 2003

 

(Date)

 

FOR VALUE RECEIVED, Inspire Pharmaceuticals, Inc. a corporation located at the
address stated below (“Maker”) promises, jointly and severally if more than one,
to pay to the order of General Electric Capital Corporation or any subsequent
holder hereof (each, a “Payee”) at its office located at 401 Merritt 7 Suite 23,
Norwalk, CT 06851-1177 or at such other place as Payee or the holder hereof may
designate, the principal sum of Six Hundred Two Thousand Six Hundred Seventy-Six
and 36/100 Dollars ($602,676.36), with interest on the unpaid principal balance,
from the date hereof through and including the dates of payment, at a fixed
interest rate of Eight and Seventy Hundredths percent (8.70%) per annum, to be
paid in lawful money of the United States, in Forty-Eight (48) consecutive
monthly installments of principal and interest as follows:

 

Periodic

Installment

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

Forty-Seven (47)

   $ 14,911.92

 

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on February 1, 2004 and the following
Periodic Installments and the final installment shall be due and payable on the
same day of each succeeding month (each, a “Payment Date”). Such installments
have been calculated on the basis of a 360 day year of twelve 30-day months.
Each payment may, at the option of the Payee, be calculated and applied on an
assumption that such payment would be made on its due date.

 

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

 

The Maker hereby expressly authorizes the Payee to insert the date value is
actually given in the blank space on the fact hereof and on all related
documents pertaining hereto.

 

This Note may be secured by a security agreement, chattel mortgage, pledge
agreement or like instrument (each of which is hereinafter called a “Security
Agreement’).

 

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) business
days after its due date, the Maker agrees to pay, in addition to the amount of
each such installment or other sum, a late payment charge of five percent (5%)
of the amount of said installment or other sum, but not exceeding any lawful
maximum. If (i) Maker fails to make payment of any amount due hereunder within
ten (10) business days after the same becomes due and payable; or (ii) Maker is
in default under, or fails to perform under any term or condition contained in
any Security Agreement, then the entire principal sum remaining unpaid, together
with all accrued interest thereon and any other sum payable under this Note or
any Security Agreement, at the election of Payee, shall immediately become due
and payable, with interest thereon at the lesser of eighteen percent (18%) per
annum or the highest rate not prohibited by applicable law form the date of such
accelerated maturity until paid (both before and after any judgment).

 



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in the Security
Agreement, Maker may not prepay in full or in part any indebtedness hereunder
without the express written consent of Payee in its sole discretion.

 

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control, (b)
neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful contract rate, shall be
made, to the extent permitted by applicable law, by amortizing, prorating,
allocating and spreading in equal parts during the period of the full stated
term of the indebtedness; evidenced hereby, all interest at any time contracted
for, charged or received from Maker or otherwise by Payee in connection with
such indebtedness; provided, however, that if any applicable state law is
amended or the law of the United States of America preempts any applicable state
law, so that it becomes lawful for the Payee to receive a greater interest per
annum rate than is presently allowed, the Maker agrees that, on the effective
date of such amendment or preemption, as the case may be, the lawful maximum
hereunder shall be increased to the maximum interest per annum rate allowed by
the amended state law or the law of the Untied States of America.

 

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and Obligor hereby waives presentment,
demand for payment, notice of nonpayment, protest, notice of protest, notice of
dishonor, and all other notices in connection herewith, as well as filing of
suit (if permitted by law) and diligence in collecting this Note or enforcing
any of the security hereof, and agrees to pay (if permitted by law) all expenses
incurred in collection, including Payee’s actual attorneys’ fees. Maker and each
Obligor agrees that fees not in excess of ten percent (10%) of the amount then
due shall be deemed reasonable.

 

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE

 



--------------------------------------------------------------------------------

RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.)
THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR
IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

This Note and any Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

 

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

 

Any provision in this Note or any Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

       

Inspire Pharmaceuticals, Inc.

        By:  

/s/ Thomas R. Staab, II

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

(Witness)

                   

Name:

 

Thomas R. Staab, II

--------------------------------------------------------------------------------

           

(Print Name)

                   

Title:

 

CFO

--------------------------------------------------------------------------------

           

(Address)

                       

Federal Tax ID #: 04-3209022

 

Address: 4222 Emperor Boulevard, Suite 470, Durham, Durham County, NC 27703

 



--------------------------------------------------------------------------------

COLLATERAL SCHEDULE NO. 001

 

THIS COLLATERAL SCHEDULE NO. 001 is annexed to and made a part of that certain
Master Security Agreement dated as of November 12, 2003 between General Electric
Capital Corporation, together with its successors and assigns, if any, as
Secured Party and Inspire Pharmaceuticals, Inc. as Debtor and describes
collateral in which Debtor has granted Secured Party a security interest in
connection with the Indebtedness (as defined in the Security Agreement)
including without limitation that certain Promissory Note dated December 23,
2003 in the original principal amount of $602,676.36.

 

Quantity

--------------------------------------------------------------------------------

   Manufacturer


--------------------------------------------------------------------------------

   Serial Number


--------------------------------------------------------------------------------

   Year/Model and Type of Equipment


--------------------------------------------------------------------------------

 

SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

 

and including all additions, attachments and accessories thereto, and any and
all substitutions, replacements or exchanges therefor, and all insurance and/or
other proceeds thereof.

 

SECURED PARTY:

     

DEBTOR:

General Electric Capital Corporation

     

Inspire Pharmaceuticals, Inc.

By:  

/s/ John Edel

      By:  

/s/ Thomas R. Staab, II

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

 

John Edel

     

Name:

 

Thomas R. Staab, II

Title:

 

Senior Vice President

     

Title:

 

CFO

Date:

         

Date:

 

12/23/03

 



--------------------------------------------------------------------------------

ANNEX A

TO

COLLATERAL SCHEDULE NO. 001

TO MASTER SECURITY AGREEMENT

DATED AS OF November 12, 2003

 

CERTIFICATE OF DELIVERY/INSTALLATION

 

To: General Electric Capital Corporation (together with its successors and
assigns, if any, “Secured Party”)

 

Pursuant to the provisions of the above Collateral Schedule to the above Master
Security Agreement and the related Promissory Note (collectively, the “Loan”),
the undersigned (“Debtor”) hereby certifies and warrants that (a) all Equipment
listed below has been delivered and installed (if applicable); (b) the Debtor
has inspected the Equipment, and all such testing as it deems necessary has been
performed by Debtor, Supplier or the manufacturer; (c) Debtor has found all such
Equipment to be satisfactory and meets all applicable specifications and is
fully operational for its intended use; and (d) the Equipment was first
delivered to Debtor during 2003 and copies of the Bill(s) of Lading or other
documentation acceptable to Secured Party which show the date of delivery are
attached hereto.

 

Number

of Units

--------------------------------------------------------------------------------

   Manufacturer


--------------------------------------------------------------------------------

   Serial Numbers


--------------------------------------------------------------------------------

   Model and Type of Equipment


--------------------------------------------------------------------------------

 

SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

 

       

Inspire Pharmaceuticals, Inc.

            By:  

/s/ Thomas R. Staab, II

               

--------------------------------------------------------------------------------

           

Name:

 

Thomas R. Staab, II

           

Title:

 

CFO

           

Date:

 

December 23, 2003

 